PER CURIAM.
Melvin Pack seeks a belated appeal of the judgment and sentence rendered on October 10, 2002, in Duval County Circuit Court case number 2002-3084-CF-A. According to Pack, he timely requested that counsel file a notice of appeal, but counsel inadvertently failed to do so. In response to an order to show cause, the state has conceded that Pack is entitled to a belated appeal. Accordingly, Pack’s petition is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, WOLF and DAVIS, JJ., concur.